—Motion by the appellant to amend a decision and order of this court dated February 20, 1990 [158 AD2d 570], which determined appeals from (1) an order (Action No. 2) of the Supreme Court, Suffolk County, dated March 7, 1989, (2) an order (Action No. 1) of the same court also dated March 7, 1989, and (3) a judgment (Action No. 1) of the same court, dated April 7,1989.
Upon the papers filed in support of the motion and no papers having been filed in opposition thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the decision and order of this court in the above-captioned action, dated February 20, 1990, is amended by adding thereto, after the third decretal paragraph thereof, the following: "Ordered that the Clerk of Suffolk County is directed (1) to cancel of record (a) a deed from Frederick P. Catalano to Hilary House Properties, Ltd., dated September 20, 1984, purporting to convey an interest in the subject real property, recorded at liber 9686 of deeds at cp: 326, and (b) a deed from Hilary House Properties, Ltd. to Virginia Guiliano (a/k/a Virginia Catalano), dated April 15, 1985, purporting to convey an interest in the subject real property, recorded at liber 9967 of deeds at cp: 266, and (c) the Notice of Pendency filed by the plaintiff in Action No. 1 against the real property known by street address as 33 Lloyd Lane, Lloyd Harbor, County of Suffolk, State of New York and designated on the *279Suffolk County Tax Map as District 0403, Section 005.00, Block 03.00, Lot 017.000, and (4) to amend the appropriate indices accordingly; and it is further”. Mangano, P. J., Kooper, Eiber and Rosenblatt, JJ., concur.